FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                   February 23, 2009
                            FOR THE TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                      Clerk of Court


    TRONA LOGAN,

                Plaintiff-Appellant,

    v.                                                    No. 08-5087
                                              (D.C. No. 4:07-CV-00002-TCK-SAJ)
    SABRE, INC., a corporation,                           (N.D. Okla.)

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before MURPHY, McKAY, and ANDERSON, Circuit Judges.



         Plaintiff appellant Trona Logan appeals from the district court’s grant of

summary judgment to defendant Sabre, Inc., on her claims of Title VII racial

discrimination, retaliation and hostile work environment. Our jurisdiction arises

under 28 U.S.C. § 1291, and we affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Ms. Logan, who is African-American, was a technical analyst with Sabre’s

air pricing operations in Tulsa, Oklahoma. She was responsible for analyzing,

coding, and inputting airline fare and rule data into Sabre’s electronic travel

distribution database. Ms. Logan’s immediate supervisor was Jim Wear, the

manager of air pricing operations; he reported to Carol Moran, the vice president

of air pricing operations.

      Ms. Logan began working at Sabre in 1998. In 2002, she and others filed a

lawsuit against Sabre alleging racial discrimination. The lawsuit was settled in

January 2003, and all claims were dismissed. Some eighteen months later, in July

2004, Sabre announced that part of the work done by Ms. Logan and others in air

pricing operations (APO) would be outsourced to India, resulting in the need to

downsize the APO department.

      In order to accomplish the downsizing, Sabre designed and implemented a

formal reduction-in-force program (RIF). Under the RIF, APO employees were

evaluated for both hard and soft skills. The hard skills, productivity and

accuracy, were evaluated by using an objective metrics software developed by a

Sabre industrial engineer. The soft skills, customer focus, innovation, knowledge,

adaptability etc., were evaluated by the individual employee’s supervisor. Each

skill was given a numerical rating, and the employees’ numerical ratings were

ranked. An actual line was drawn on the RIF chart after the rankings were

compiled. Carol Moran made the final termination decisions. The people below

                                          -2-
the line were let go; the people above the line stayed. There was no deviation

from this method. Ms. Logan ranked forty-second in the group of forty-six

employees, well below the retention line, and her employment was terminated.

      After filing charges with the Oklahoma Human Rights Commission and the

EEOC and receiving a right-to-sue letter, Ms. Logan brought this action in district

court claiming job termination based on racial discrimination, retaliation, and

hostile work environment. The district court granted summary judgment for

Sabre, concluding that, although Ms. Logan had established a prima facie case of

race discrimination, she was unable to demonstrate that Sabre’s legitimate

nondiscriminatory reason, the RIF, was pretextual. Ms. Logan’s retaliation claim

failed for want of any nexus between the 2002 lawsuit and her eventual

termination, and her hostile work environment claim failed because she had not

produced evidence of hostile working conditions pervasive or severe enough to

alter the terms of her employment.

      We review the grant of summary judgment de novo, applying the same

standard as that used by the district court. Garrison v. Gambro, Inc., 428 F.3d

933, 935 (10th Cir. 2005). Thus, we will affirm the grant of summary judgment

for movant Sabre “if the pleadings, the discovery and disclosure materials on file,

and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).




                                         -3-
      Initially, we note that Ms. Logan’s opening brief is, in large part, merely a

rehash of her summary judgment response in the district court. This approach

“inherently fails to address in a direct way the decision under review and, as a

result, does not effectively come to grips with the district court’s analysis of the

deficiencies in [her] case.” Semsroth v. City of Wichita, --- F.3d ---, 2009 WL

373195, at * 3 n.5 (10th Cir. Feb. 17, 2009). For instance, Ms. Logan does not

explain how the district court erred in concluding that she failed to show pretext

in Sabre’s decision to terminate her. Nor does she rebut any of the conclusions

reached by the district court relative to her retaliation claim. While she does add

an extra paragraph in her appellate brief to the discussion of her hostile work

environment claim, she suggests nothing to undercut the district court’s

conclusion that her evidence falls far short of what is required to prevail on such

a claim.

      The only new material in Ms. Logan’s opening brief concerns evidence

attached to Sabre’s reply brief in the district court. That evidence undercut the

weight of testimony from Ms. Carolyn Hicks that blacks at Sabre were

discriminated against. Ms. Logan argues that the district court never gave her the

opportunity to respond to the new evidentiary material raised in the reply. But

there is no evidence that Ms. Logan ever requested leave to file a surreply, so she

cannot prevail on this point. See Pippin v. Burlington Res. Oil & Gas Co.,

440 F.3d 1186, 1192 (10th Cir. 2006).

                                          -4-
      We have reviewed the pleadings, the evidence of record, and the applicable

law. We find no error in the decision of the district court to award summary

judgment to Sabre, and we therefore AFFIRM for substantially the reasons stated

by that court in its opinion and order dated May 27, 2008.


                                                   Entered for the Court



                                                   Stephen H. Anderson
                                                   Circuit Judge




                                        -5-